                            IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re
Tioda L Holdren aka Tina Holdren aka Tina L Holdren       Case No 4:18-bk-03825 JJT

Capital One Auto Finance a division of Capital One NA
        Movant
v

Tioda L Holdren aka Tina Holdren aka Tina L Holdren
Charles DeHart III
        Respondents

                ANSWER OF DEBTOR TO STAY RELIEF MOTION OF LIENHOLDER

        Tioda L Holdren aka Tina Holdren aka Tina L Holdren (the “Debtor”), by Debtor’s attorney,

Robert Spielman, states the following:

        1.      Admitted.

        2.      Admitted.

        3.      Admitted.

        4.      Admitted.

        5.      Denied. Despite reasonable investigation, the Debtor is without sufficient information to

                be able to form a belief as to the truth of this allegation. Specifically, the Debtor does

                not know if the installment sales contract was assigned to Movant, and no copy of the

                assignment is attached to the motion, nor has the Movant attached a copy of the retail

                installment sales contract itself. Proof of this allegation at trial is therefore demanded.

        6.      Admitted.

        7.      Admitted.

        8.      Admitted. In further answer, the post-petition default will be cured within a reasonable

                amount of time. Specifically, the Debtor paid $1200 to Movant on or about January 4,

                2018, and the Debtor is ready, willing, and able to make such additional payments as

                will be required to cure the existing default within a reasonable amount of time.

        9.      Admitted.

        10.     Admitted.




Case 4:18-bk-03825-HWV            Doc 27 Filed 01/09/19 Entered 01/09/19 13:12:59                       Desc
                                  Main Document    Page 1 of 3
         11.      Denied. Movant has no factual or legal basis for proceeding with repossession, since

                  the Debtor is ready, willing, and able to make such additional payments as will be

                  required to cure the existing default within a reasonable amount of time.

         12.      Denied. Movant has no factual or legal basis for proceeding with repossession, since

                  the Debtor is ready, willing, and able to make such additional payments as will be

                  required to cure the existing default within a reasonable amount of time. There is no

                  factual or legal basis exists for ignoring Rule 4001(a)(3).

         13.      Denied. Despite reasonable investigation, the Debtor is without sufficient information to

                  be able to form a belief as to the truth of this allegation. Specifically, the Debtor does

                  not know the amount of legal fees and costs that were incurred by the Movant. Proof of

                  this allegation at trial is therefore demanded.

         WHEREFORE, the Debtor requests that the Motion be dismissed; and that the Court grant such

other relief as is just.

LAW OFFICES OF ROBERT SPIELMAN, P.C.



BY: /s/ Robert Spielman
Robert Spielman
PA ID No 21489
29 East Main Street Ste D
Bloomsburg, PA 17815-1485
570-380-1072
FAX 570-784-3429
E-mail bobspielman@yahoo.com
Website robertspielman.com

Bloomsburg, Pennsylvania
Dated: January 9, 2019




Case 4:18-bk-03825-HWV              Doc 27 Filed 01/09/19 Entered 01/09/19 13:12:59                       Desc
                                    Main Document    Page 2 of 3
                                      CERTIFICATION OF SERVICE

        I, Robert Spielman, 29 East Main Street, Bloomsburg, PA 17815-1485 certify: that I am, and at all
times hereinafter mentioned was, more than 18 years of age; and that on the date set forth below, I served
a copy of the annexed Answer on:

Charles J DeHart III
8125 Adams Dr Ste A
Hummelstown PA 17036

MESTER & SCHWARTZ, P.C.
Jason Brett Schwartz, Esquire
1333 Race Street
Philadelphia, PA 19107
(267) 909-9036

by first class mail, postage prepaid, addressed as set forth above, or by electronic transmission. I certify
under penalty of perjury that the foregoing is true and correct.

LAW OFFICES OF ROBERT SPIELMAN, P.C.



BY: /s/ Robert Spielman
Robert Spielman
PA ID No 21489
29 East Main Street Ste D
Bloomsburg PA 17815-1485
570-380-1072
FAX 570-784-3429
E-mail bobspielman@yahoo.com
Website robertspielman.com

Bloomsburg, Pennsylvania
Dated: January 9, 2019




Case 4:18-bk-03825-HWV             Doc 27 Filed 01/09/19 Entered 01/09/19 13:12:59                      Desc
                                   Main Document    Page 3 of 3
